Exhibit 10.7 LITTELFUSE, INC. LONG-TERM INCENTIVE PLAN RESTRICTED STOCK UNIT AWARD AGREEMENT (Outside Director – 2016 Grant) Littelfuse, Inc. (“Littelfuse”) hereby grants you restricted stock units through the Littelfuse, Inc. Long-Term Incentive Plan (the “Plan”), subject to terms and restrictions as described herein (“Restricted Stock Units” or “RSUs”). Participant (“you”):{Name} Date of Grant:April 22, 2016 Number of Restricted Stock Units:{No. RSUs} Vesting Schedule: The vesting and forfeiture provisions that apply to your Restricted Stock Units are described in Sections 11 and 18.6 of the Plan and the attached Terms and Conditions. In general, subject to certain accelerated vesting and forfeiture provisions described below, so long as you have not previously ceased being a member of the Board of Directors of Littelfuse (“Board”), your Restricted Stock Units will vest (in whole shares) as follows: Vesting Date Percentage of RSUs Vesting 1st anniversary of Date of Grant 33 1/3% 2nd anniversary of Date of Grant 33 1/3% 3rd anniversary of Date of Grant 33 1/3% Effect of Termination of Board Membership : If your membership on the Board terminates before a vesting date for any reason, you will forfeit all RSUs in which you have not yet vested, unless: ● you terminate because you become “Disabled” or die, ● your termination occurs after you have served as a member on the Board for at least 5 years (other than by removal from the Board for cause, as determined by the Board), or ● there is a sale of Littelfuse stock or assets that qualifies as a “Change in Control” under the Plan, in which case the unvested portion of your RSUs shall become immediately vested. Additional Terms : Your rights and duties and those of Littelfuse under your Award are governed by the provisions of this Award Agreement, and the attached Terms and Conditions and Plan document, both of which are incorporated into this Award Agreement by reference. If there is any discrepancy between these documents, the Plan document will always govern. No amount of common stock or income received by you pursuant to this Award will be considered compensation for purposes of any severance or any pension, retirement, insurance or other benefit plan or program of Littelfuse or its affiliates, except as specifically provided in such plan or program. Participation in the Plan is discretionary and voluntary, and the Plan can be terminated at any time. Vesting ceases when your membership on the Board of Littelfuse terminates. This Award does not create a right or entitlement to future awards, whether pursuant to the Plan or otherwise. The governing law for purposes of resolving any issue relating to this Award or the Plan shall be United States federal law and, where appropriate, the laws of the State of Delaware. Any dispute regarding this Award or the Plan shall be resolved by a court of law in the City of Chicago, State of Illinois, United States. Questions: If you have any questions regarding your Award, please see the enclosed Terms and Conditions and Plan document, or contact our Chief Legal Officer. LITTELFUSE, INC. /s/ Gordon Hunter Gordon Hunter Chairman, President & CEO LITTELFUSE, INC. LITTELFUSE, INC. LONG-TERM INCENTIVE PLAN RESTRICTED STOCK UNIT TERMS AND CONDITIONS (Outside Director) This document is intended to provide you some background on the Littelfuse, Inc. Long-Term Incentive Plan (the “Plan”) and to help you better understand the terms and conditions of the restricted stock unit award (the “Restricted Stock Unit” or “RSU”) granted to you under the Plan. References in this document to “our,” “us,” “we,” and “Littelfuse” are intended to refer to Littelfuse, Inc. Background 1. What is the value of my award? The value of each share covered by your RSU award is equal to the market price of one share of Littelfuse common stock. Note that no amount of common stock received by you pursuant to your award will be considered compensation for purposes of any pension, retirement, insurance or any other employee benefit plan of Littelfuse or any of its subsidiaries or affiliates. 2. Who keeps track of my award and vesting? We have hired the financial services firm of Merrill Lynch to provide you with an on-line program to track the value of your RSUs, their vesting and related tax withholding, and to handle certain related stock transactions. Terms and Conditions 3. When will my Restricted Stock Units vest? Generally, 33 1/3% of your RSUs will vest (in whole shares) on each anniversary of your date of grant indicated in your Award Agreement. In certain special cases, your RSUs will vest earlier. If your membership on the Board terminates due to your “Disability” (as defined in the Plan
